19-10843-scc        Doc 494        Filed 07/07/20 Entered 07/07/20 09:51:05                      Main Document
                                                Pg 1 of 5



TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
Telephone: (212) 594-5000
Fax: (212) 967-4258
Albert Togut
Frank A. Oswald
Kyle J. Ortiz

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                            :
In re:                                                      :   Chapter 11
                                                            :
AURORA COMMERCIAL CORP., et al.,                            :   Case No. 19-10843 (SCC)
                                                            :   (Joint Administration)
                                              1
                                    Debtors.                :
                                                            :   Related Doc. No. 482
----------------------------------------------------------- x

            STIPULATION AND ORDER PURSUANT TO 11 U.S.C § 362(d)
          MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C § 362(a)

        This stipulation and order (the “Stipulation and Order”) is entered into by and between

(i) Aurora Commercial Corp. (“ACC”) and Aurora Loan Services LLC (“ALS”) as debtors and

debtors in possession in the above-captioned cases (collectively, the “Debtors”); and

(ii) CONVENTIONAL/FHA/VA/RHS: Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar

Mortgage LLC d/b/a Mr. Cooper,” and together with the Debtors, the “Parties”).




1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number
    are: Aurora Commercial Corp. (3416) and Aurora Loan Services LLC (7742). Aurora Loan Services LLC is a
    wholly owned subsidiary of Aurora Commercial Corp., successor entity to Aurora Bank, FSB, f/k/a Lehman
    Brothers Bank, FSB. The Debtors’ corporate headquarters is located at 277 Park Avenue, 46th Floor, New
    York, New York 10172.
19-10843-scc     Doc 494      Filed 07/07/20 Entered 07/07/20 09:51:05            Main Document
                                           Pg 2 of 5



                                           RECITALS

               WHEREAS, Nationstar Mortgage LLC d/b/a Mr. Cooper has requested relief

from the automatic stay for the purpose of completing a judicial foreclosure action for the

foreclosure and sale of real property (the “Foreclosure and Sale”) located at 186A 32nd Street,

Brooklyn, New York 11232 (the “Property”) owned by Thecla Mohansingh (the “Borrower”),

pursuant to the terms of a note and mortgage dated November 22, 2006 (the “Note and

Mortgage”).

               WHEREAS, Nationstar Mortgage LLC d/b/a Mr. Cooper believes that ACC is

the holder of a junior lien on the Mortgage.

               WHEREAS, the Debtors, after reviewing their books and records, have

determined that they currently do not hold any interest in the Property.

               WHEREAS, the Debtors have consented to the relief sought on the terms and

conditions contained in this Stipulation and Order.

               NOW THEREFORE, it is hereby stipulated and agreed as between the Parties to

this Stipulation and Order, through their undersigned counsel, as follows:

       1.      To the extent applicable, the automatic stay imposed in this case pursuant to

section 362(a) of title 11 of the United States Code (the “Bankruptcy Code”) is modified under

section 362(d) of the Bankruptcy Code solely to the extent necessary to allow Nationstar

Mortgage LLC D/B/A Mr. Cooper to initiate and complete a foreclosure and sale of the

Property. The automatic stay imposed is modified both with respect to any interest the Debtors

hold or service in a subordinate lien encumbering the Property.

       2.      Nothing in this Stipulation and Order shall be deemed to affect the rights of any

entity to contest the relative priority of the senior lien serviced by Nationstar Mortgage LLC



                                                 2
19-10843-scc      Doc 494      Filed 07/07/20 Entered 07/07/20 09:51:05               Main Document
                                            Pg 3 of 5



d/b/a Mr. Cooper encumbering the Property in any subsequent foreclosure proceeding.

        3.      This Stipulation and Order may be filed in connection with any proceedings to

enforce Nationstar Mortgage LLC d/b/a Mr. Cooper ’s rights and remedies under the Note and

Mortgage with respect to the Property.

        4.      Upon the date this Stipulation is approved by the Court pursuant to a final,

non-appealable order (the “Effective Date”), as consideration for entry into this Stipulation, the

Debtors, on behalf of themselves, their heirs, representatives and assigns, do hereby fully, finally

and forever waive, release and/or discharge Nationstar Mortgage LLC d/b/a Mr. Cooper, and

their respective heirs, successors, assigns, affiliates, officers, directors, shareholders, associates,

partners, subsidiaries, predecessors, successors, employees, attorneys and agents from any and

all of the Debtors’ claims, causes of action suits, debts, obligations, liabilities, accounts,

damages, defenses, or demands whatsoever, known or unknown, asserted or unasserted arising

out of or relating to the Foreclosure and Sale of the Property (including, without limitation,

preference and other chapter 5 avoidance actions, if any, that the Debtors may have against

Nationstar Mortgage LLC d/b/a Mr. Cooper,) to the extent permitted by law.

        5.      Upon the Effective Date, as consideration for entry into this Stipulation,

Nationstar Mortgage LLC d/b/a Mr. Cooper, on behalf of itself, its heirs, representatives and

assigns, do hereby fully, finally and forever waive, release and/or discharge the Debtors and their

respective heirs, successors, assigns, affiliates, officers, directors, shareholders, associates,

partners, subsidiaries, predecessors, successors, employees, attorneys and agents from any and

all of Nationstar Mortgage LLC d/b/a Mr. Cooper’s claims, causes of action suits, debts,

obligations, liabilities, accounts, damages, defenses, or demands whatsoever, known or




                                                   3
19-10843-scc     Doc 494         Filed 07/07/20 Entered 07/07/20 09:51:05          Main Document
                                              Pg 4 of 5



unknown, asserted or unasserted arising out of or relating to the Foreclosure and Sale of the

Property to the extent permitted by law.

       6.      The Debtors disclaim any interest in the Property.

       7.      This Stipulation and Order represents the entire agreement of the Parties and no

modification, amendment, or extension thereof shall be valid, unless in writing, signed by all

signatories to this agreement.

       8.      This Stipulation and Order may be executed in multiple counterparts, each of

which shall be deemed an original but all of which when taken together shall constitute one and

the same instrument.

       9.      If any of the provisions of this Stipulation and Order are determined to be

unenforceable, it shall not render the entire Stipulation and Order unenforceable, but only that

provision.

       10.     Pursuant to rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure, the

imposed fourteen-day stay of this Stipulation and Order is deemed waived.

       11.     This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and interpretation of this Stipulation and Order.

                       *** SIGNATURES ON FOLLOWING PAGE***




                                                 4
19-10843-scc    Doc 494     Filed 07/07/20 Entered 07/07/20 09:51:05        Main Document
                                         Pg 5 of 5



 Dated: June 15, 2020                          Dated: June 15, 2020
        New Rochelle, New York                        New York, New York

 NATIONSTAR MORTGAGE LLC D/B/A                 AURORA COMMERCIAL CORP., et al.,
 MR. COOPER BANK USA, N.A.                     Debtors and Debtors in Possession
 By its Counsel                                By their Counsel
 McCABE, WEISBERG &                            TOGUT, SEGAL & SEGAL LLP,
 CONWAY, LLC,

 By:                                           By:

 /s/ Melissa S. DiCerbo                        /s/ Kyle J. Ortiz
 MELISSA S. DICERBO                            ALBERT TOGUT
 145 Huguenot Street, Ste. 210                 FRANK A. OSWALD
 New Rochelle, NY 10801                        KYLE J. ORTIZ
 (914) 636-8900                                One Penn Plaza, Suite 3335
                                               New York, New York 10119
                                               (212) 594-5000



                          SO ORDERED this 7th day of July 2020
                               in New York, New York


                                /S/ Shelley C. Chapman
                          HONORABLE SHELLEY C. CHAPMAN
                         UNITED STATES BANKRUPTCY JUDGE




                                           5
